Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority based on 62/920486 is acknowledged.  Note that the claims of this instant application may not be supported by the disclosure of 62/920486, including claim 1, the limitation of the second compartment enclosing the legs is not clear, 19-20, etc.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter: the second section positioned laterally outside of the top section in claim 9.  

Note the following NPL, in the parent case of 16552037:
“Executive Office Solutions Portable Adjustable Aluminum Laptop Desk/Stand/Table Vented w/CPU Fans Mouse Pad Side Mount-Notebook-MacBook-Light Weight Ergonomic TV Bed Lap Tray Stand Up/Sitting-Black”, https://www.amazon.com/Executive-Office-Solutions-Mount-Notebook-MacBook-Light-Sitting-Black/dp/B00RQ3JQMM/
Date First Available: January 3, 2015
Executive Office Solutions Portable Adjustable Aluminum Laptop Stand/Desk/Table Notebook MacBook Ergonomic TV Bed Lap Tray Stand Up Sitting - Silver (EOS-3), https://www.amazon.com/dp/B01C80K7X4/
Date First Available February 26, 2016

    PNG
    media_image1.png
    993
    1145
    media_image1.png
    Greyscale


Note the following descriptions from the product: 
Light weight aluminum tray – makes carrying easy and holds your computer at virtually any position or angle
Fully adjustable legs – rotate 360 degrees and lock in place at various angles. Quickly collapse the stand to make it portable.
Multiple uses – table can also be used for a TV dinner tray, sound equipment, projector, standing desk, Book tray, writing desk, and tablet holder. Includes non-slip feet for use on tabletops and desktops.
Silent USB powered CPU cooling fans – connect USB cord (included) to your computer to power the quiet cooling fans.

Note the following Questions and Answers:

Question:
What are the precise increments of the various heights ? Interested in a laptop rise because of a strained neck and upper back.
Answer:
Hi, Thanks for the question! Its a kind of difficult one to answer since there are so many different ways to adjust it. There is no definite set increment that it gEOS up each time, because with each adjustment, you will move either one, two or three legs. Having said that, you can adjust the height from 0" (flat) to the full extension (20") in very close to 2" increments, depending on the tilt of the tray. Hope that helps! see lessBy ECommerce Product Solutions, L… SELLER  on July 7, 2015
Each leg connection can be pivoted to any angle, in increments of 15°, so there are many many ways you can arrange this stand. However, depending upon what you're putting on it, and how it is weighted, only some configurations will be stable enough. Using a bit of trial-and-error, I was able to get the perfect heights for my laptop when sitting at my desk, and also when standing. Hope that helps! see lessBy Garbonzo on July 7, 2015
1 3/4in- 27in with tray kept at 90° angle from legs. 360° variability is Perfect for strain relief!By gabe reece on July 7, 2015


Claims 1-12, and 14-18  are rejected under 35 U.S.C. 103 as being unpatentable over Ungar (20200163426 filed 11/23/2018) or Ganon, Jr. (D598671) or Torres Montes (Torres, 20140216873) in view of McGrath (9399882) or Executive Office Solutions (EOS). Ungar teaches carrying case having a first compartment (figs. 2-5) and a second compartment (12) divided by a desk portion (21 fig. 6E), the first compartment containing a top surface of the desk portion and the second compartment containing a bottom surface of the desk portion; a pair of legs secured to the bottom surface, each of the legs having a plurality of sections and a rotating joints, the sections rotatable relative to one another and configured to move the legs between a stowed position and an extended position; and wherein the second compartment is configured to enclose the legs in the stowed position in figs 1 and 2.
 Ganon teaches a carrying case having a first compartment and a second compartment divided by a desk portion, the first compartment containing a top surface of the desk portion and the second compartment containing a bottom surface of the desk portion. 
Torres teaches carrying case having a first compartment and a second compartment divided by a desk portion (fig. 8), the first compartment containing a top surface of the desk portion and the second compartment containing a bottom surface of the desk portion; a pair of legs secured to the bottom surface, each of the legs having a plurality of sections and a plurality of rotating joints (two joines), the legs movable between a stowed position and an extended position; and wherein the second compartment is configured to enclose the legs in the stowed position in figs 4.
Ungar or Ganon or Torres each meets all claimed limitations except for the legs each having a plurality of rotating joints, the sections rotatable relative to one another. McGrath or EOS teaches that it is known in the art to provide collapsible legs for a table with two legs and a plurality of rotating joints, the sections rotatable relative to one another and configured to move the legs between a stowed position and an extended position.  It would have been obvious to one of ordinary skill in the art to provide the legs of McGrath or EOS to provide an alternative construction collapsible legs for the table.
Note that the EOS device has three legs in picture, in the full extension of the desk with two legs in the picture extending vertically with one leg on the horizontal position the desk is at 20 inches. Each leg is about 10 inches.  Note that the legs can all extend vertically making the full extension of 30 inches which meet the claimed limitations.
Also, it would have been obvious to one of ordinary skill in the art to provide the table with extended position has a height of at least 24 inches to provide the desired size and height for the device and for accommodate the desired sized person or individual preferences.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the Ungar or Ganon or Torres rejections, as set forth above, and further in view of Luu (20030079661).  Luu teaches that it is known in the art to provide a foldable table with extended position has a height of at least 24 inches:
  In this way the legs may take on any number of extended lengths, wherein one exemplary length is twenty-nine inches, a standard table height. (with emphasis)
It would have been obvious to one of ordinary skill in the art to provide the table with extended position has a height of at least 24 inches to provide the desired size and height for the device and for accommodate the desired sized person or individual preferences.
Claims 1-8, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ungar or Ganon, Jr. or Torres in view Mundle (6811006).  Mundle teaches that it is known in the art to provide foldable leg sections all fit within an area defined by the desk portion in the stowed position.  It would have been obvious to one of ordinary skill in the art to provide attach the legs sections of Mundle in Ganon  or Ungar or Trres to provide an alternative construction collapsible legs for the table. 
Regarding claim 3, it would have been obvious to one of ordinary skill in the art to provide the table with extended position has a height of at least 24 inches to provide the desired size and height for the device and for accommodate the desired sized person or individual preferences.
Regarding claim 5, note the bottom section extends parallel with the floor in the retracted position.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the Ungar or Ganon, Jr. or Torres rejections, as set forth above, and further in view of Recanati (20070228097) or Yu (6129254).  Recanati or Yu teaches that it is known in the art to provide a telescoping handle and shoulder straps to a bag.  It would have been obvious to one of ordinary skill in the art to provide a telescoping handle and shoulder straps to the bag of Ganon to transport the bag of Ganon easily, i.e, on the shoulder and by rolling.

Claims 1, 2, 4-8, 13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howe (2213985).  Howe teaches carrying case having a first compartment (2) and a second compartment (6) divided by a desk portion (about 4), the first compartment containing a top surface of the desk portion and the second compartment containing a bottom surface of the desk portion; a pair of legs (10) secured to the bottom surface, each of the legs having a plurality of sections (51/43) and a plurality of rotating joints, the sections rotatable relative to one another and configured to move the legs between a stowed position and an extended position; and wherein the second compartment is configured to enclose the legs in the stowed position in figs 1 and 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733